Case 0:16-cr-60117-DTKH Document 45 Entered on FLSD Docket 03/05/2019 Page 1 of 2



   Robin Cindy Rosen-Evans
   Paul       Rogers Federal building                  FILED BY ODI               D
                                                                                      C.
                                                                                      .


   United States Court House
                                                              F$A2 2j 2212
       Clematis Street RM 4O2                                 ANGELA
                                                             CL ERK U SE.NOBLE
                                                             s.         DISI CI
   West Palm Beach , FL 33401                                  D.oFF'tk. -w.na.

              Dear Clerk of the Court ,
                  am writing you in regards to Docket No . 0:16-cr-
   6O117-DTKH -l which
                  9.
                   *
                       i was
                          .
                             found guilty in the eleventh
                                                       ''
                                                          circuit
                              .


   in West Palm Beach, Florida in the Southerh Distriè6. My name
   is Anthony Swaby and i am requesting my docket shqet and
                      '           '         -'   --'     '            ''
              .   .       .
                          .

   sentencing transcripts for the above Docket No . O :l6-cr-60l17-

   DTKH-I .



   Respectfu lly Subm itted ,
   Anthony àwaby
   #:0243053
   United Sates Pepiteptiary

   Po Box 019001

   Atwater, CA 95301




                                                                                  *
                                                                                                      .       ...,                          .p?.x           ?>.           ..w


rytbnoj3oaàl%
            * 7J7:Joâ=
                                                                                                          .
     Case 0:16-cr-60117-DTKH Document 45 Entered on FLSD Docket
                                                          '
                                                          ::-;
                                                             '/:
                                                          -.-, !F
                                                                .
                                                                ' ---. 03/05/2019
                                                                $.L
                                                                  -,-F.y-%.
                                                                         .
                                                                             1 -.-
                                                                           )!.
                                                                             6
                                                                             .  1.,1:-
                                                                                .    .-
                                                                                      13)  'Page
                                                                                        > ..
                                                                                        .-.;
                                                                                          .
                                                                                            !y (yj.
                                                                                            ;-
                                                                                             f.
                                                                                             a.--.j  .a-,r-2 of
                                                                                                  hjlz
                                                                                                    ..-f:.'' àd-z..qppê;.%b2.........,,,' .
                                                                                                         s            ,.                                                  xa:j
                                                                                                                                                                          *
                                                                                                                                 '..'
                                                                                                                               ..h      .l
                                                                                                                                        '.*-.       . . .
                                                                                                                                                        '   '                 .
                                                                                                                                        .                             .
                                                                                                                                ..      .uwpW * %..w
                                                                                                                                                   .'
                                                                                                                           '                    'pvpx=-          *e<îu- #w #
                                                                                                                                                                '.

;n4                                        'vo4+mq
                                                                                                              .
                                                                                              vcxn:
                                                                                                 # .  .
                                                                                                      s.cal.'T.y.
                                                                                                            A'  !k
                                                                                                                 c.!'
                                                                                                                    y
                                                                                                                    s*
                                                                                                                     a.j
                                                                                                                       -
                                                                                                                       .&j.'
                                                                                                                           ap
                                                                                                                            =..
                                                                                                                              '
                                                                                                                              i o
                                                                                                                                .  *x.xm,a'
                                                                                                                                          vY.
                                                                                                                                           &
                                                                                                                                           hN-
                                                                                                                                            w.uwr-.
                                                                                                                                                  tp
                                                                                                                                                   .vu
                                                                                                                                                     n
  '
  eca s.w Acs                             ,                                                       . .C=>.
                                                                                                   .'       c.   D. .           .iabW
                                                                                                                                          x       w w.


8û.-Y / Olqo o ?
Au       / a P.q-c?s-o o ?



                                                     7,lG                              3t.> X > ::=
